


Exhibit 10.2
December 5, 2012


Michael Singer
245 West 99th St., Apt. 25B
New York, NY 10025


Dear Michael:
We are pleased to offer you a position as a Managing Director, with the
functional title of Chief Executive Officer of Ramius LLC (“Ramius” or the
Company), a wholly owned subsidiary of Cowen Group, Inc. You will report to
Peter A. Cohen and/or any other person who becomes the Chief Executive Officer
of Cowen Group, Inc. We look forward to a mutually rewarding and beneficial
relationship. This offer is contingent on you starting work with the Company by
December 15, 2012. This Employment Agreement and the attached Terms and
Conditions of Employment will govern your employment from your start date until
your employment is terminated in accordance with the terms of this letter (the
“Term”), and the Terms and Conditions of Employment will continue after the
Term.
1.Compensation.
a.Base Salary. You will be paid a base salary (the “Base Salary”) at the
annualized rate of Five Hundred Thousand Dollars ($500,000) less applicable tax
and payroll deductions, payable in accordance with the Company’s payroll
practices.
b.Guaranteed Bonus. For fiscal years 2012, 2013 and 2014, subject to terms and
conditions set forth in this Employment Agreement, you will receive a guaranteed
annual bonus at an annualized rate of Five Hundred Thousand Dollars ($500,000)
(the “Guaranteed Bonus”), with (i) four hundred thousand dollars ($400,000)
payable in cash, (ii) fifty thousand dollars ($50,000) payable in deferred cash
(the “Guaranteed Deferred Cash Award”) and (iii) fifty thousand dollars
($50,000) payable in restricted shares or stock units of Cowen Group, Inc. (the
“Guaranteed Equity Award”). For the avoidance of doubt, your Guaranteed Bonus
for 2012 (including the manner in which it is payable) shall be a prorated
amount based on the number of days you are employed by the Company in 2012. The
number of shares granted in connection with the Guaranteed Equity Award and the
vesting for the Guaranteed Deferred Cash Award and Guaranteed Equity Award shall
be determined by and subject to the Company’s then-prevailing bonus and
compensation deferral policies. The cash portion of the Guaranteed Bonus will be
less applicable tax and payroll deductions, and payable at the same time the
Company pays annual bonuses to similarly situated employees, but no later than
March 15 following the end of the applicable calendar year. The Company will
award the Guaranteed Deferred Cash Award and Guaranteed Equity Award when the
cash portion of the Guaranteed Bonus is paid. The Guaranteed Bonus will be a
draw against your annual Economic Income Bonus (as defined below), but if the
Economic Income Bonus is less than the amount of the Guaranteed Bonus in any
year, the deficit will not be carried forward to future years. Except as
provided in the Termination of Employment Paragraph, below, in order to earn and
receive the Guaranteed Bonus you must remain in Good Standing through the end of
the calendar year for which a Guaranteed Bonus is payable.
c.Economic Income Bonus. Subject to the provisions of paragraph 1.g. and the
other terms and conditions of this Employment Agreement, you will receive an
Economic Income Bonus (the “Economic Income Bonus”) based on the Economic Income
(as defined below) of the Company for each calendar year during the Term,
payable in the manner set forth in paragraph 1.f. below. Except as provided in
the Termination of Employment Paragraph, below, in order to earn and receive the
Economic Income Bonus you must remain in Good Standing through the end of the
calendar year for which any Economic Income Bonus is paid. The calculation of
Economic Income shall be reasonably determined by the Company in



--------------------------------------------------------------------------------














consultation with you in accordance with its regular accounting procedures.
Economic Income will be calculated for the twelve-month period ending on
December 31 of each calendar year (each, a “Calculation Period”) except that (a)
the first Calculation Period will be from January 1, 2013 through December 31,
2013 and (b) the last Calculation Period will end as of the last day of the
fiscal quarter immediately following the date you are no longer employed by the
Company. You are not entitled to receive any minimum Economic Income Bonus. For
each Calculation Period, the Economic Income Bonus shall be an amount equal to
(A) the sum of (i) 6.0% of the amount of Economic Income above the Threshold up
to the Compounded Annual Growth Rate (as defined below) and (ii) 8.0% of the
amount of Economic Income above the Compounded Annual Growth Rate less (B) (u)
the Economic Income Offset (as defined below), if any, and (v) the Prop Income
Offset (as defined below), if any; provided that the total Economic Income Bonus
shall not exceed 7.0% of the amount of the Economic Income above the Threshold
for such Calculation Period.
“Compounded Annual Growth Rate” shall mean current year Economic Income minus
the prior year’s Economic Income divided by the prior year’s Economic Income.
“Economic Income” shall mean the Economic Income for the Alternative Investment
segment of Cowen Group, Inc., but not including investment income and related
expenses. Attached as Annex A is a sample calculation of Economic Income.
“Threshold” shall mean (i) $6.5 million with respect to the 2013 calendar year
and (ii) $7.5 million with respect to the 2014 calendar year and every calendar
year thereafter; provided, that if in any calendar year subsequent to 2014, if
Economic Income equals or exceeds $50 million, the Threshold shall mean $15
million (the “Top Threshold”). The following Threshold will apply if a Top
Threshold is achieved in a calendar year but then in any calendar year
subsequent thereto Economic Income less any Economic Income Offset (as defined
below) is less than $40 million: (a) $12.5 million if Economic Income less any
Economic Income Offset equals or exceeds $35 million and is less than $40
million, (b) $11.125 million if Economic Income less any Economic Income Offset
equals or exceeds $30 million and is less than $35 million and (c) $10.0 million
if Economic Income less any Economic Income Offset is less than $30 million. The
Threshold shall be prorated for the last Calculation Period. For the avoidance
of doubt, the Threshold for calendar year 2014 and every calendar year
thereafter shall never exceed $7.5 million unless and until Economic Income less
any Economic Offset in a prior calendar year has equaled or exceeded $50
million.
d.Proprietary Income Bonus. Subject to the provisions of paragraph 1.g. below,
in addition to the Economic Income Bonus, you will be eligible to receive a
Proprietary Income Bonus based on the Proprietary Investment Income (as defined
below) for each Calculation Period during the Term, payable in the manner set
forth in paragraph 1.f. below. Except as provided in the Termination of
Employment Paragraph, below, in order to earn and receive the Proprietary Income
Bonus you must remain in Good Standing through the end of the calendar year for
which any Proprietary Income Bonus is paid. The calculation of Proprietary
Investment Income shall be reasonably determined by the Company in consultation
with you in accordance with its regular accounting procedures. You are not
entitled to receive any minimum Proprietary Income Bonus. For each Calculation
Period, the Proprietary Income Bonus shall be an amount equal to 2.0% of the
Proprietary Investment Income and is not subject to any threshold (the
“Proprietary Income Bonus”).     
“Proprietary Investment Income” shall, with respect to a given calendar year,
equal the actual “net investment income” (i.e., any trading gains minus any
trading losses less any trading related fees, commissions and direct financing
expenses) generated in the aggregate by the Seeded Businesses during such
calendar year from the Cowen Group’s and its Affiliates (as defined below)
proprietary assets managed by the Seeded Businesses (“Prop Assets”) for as long
as the Prop Assets are invested in the Seeded Businesses including all periods
prior to and following product launch. For avoidance of doubt, Proprietary
Investment Income may be positive or negative.
“Seeded Businesses” shall mean portfolio management teams hired and retained by
you to manage fiduciary or proprietary capital where the Company or its
Affiliates has provided proprietary capital to such team whether (i) to seed an
investment vehicle with the intention of establishing a commingled or single
investor hedge or mutual fund for purposes of investing in a new strategy or
(ii) through a managed account or any other fee paying structure. For purposes
of this Employment Agreement, “Affiliates” means, with respect to any entity,
any other



--------------------------------------------------------------------------------














entity that, directly or indirectly through one or more intermediaries,
controls, is controlled by, or is under common control with, such entity.
e.Discretionary Bonus. You are eligible to receive a discretionary annual
performance bonus (the “Discretionary Bonus”). The Discretionary Bonus will be
payable, if at all, in the Company’s complete discretion and shall depend on,
among other things, the overall performance of the Company. Accordingly, you
understand that the Company is not obligated to pay you a Discretionary Bonus in
any given year. Any Discretionary Bonuses is subject to the Company’s
then-prevailing bonus and compensation deferral policies as determined by the
Compensation Committee of the Board of Directors of Cowen Group, Inc. and shall
be paid in accordance with the provisions of paragraph 1.f. below. In order to
earn and receive any Discretionary Bonus, you must remain in Good Standing
through the end of the fiscal year for which the bonus is paid.
f.Manner of Payment. All compensation payable to you hereunder, which includes
Base Salary, Guaranteed Bonus, Economic Income Bonus, Proprietary Income Bonus
and Discretionary Bonus (“Total Compensation”), shall be paid as follows: (a)
for calendar years 2013 and 2014, (x) with respect to the first one million
dollars ($1,000,000) of Total Compensation, (1) 90% of such Total Compensation
shall be payable in cash, (2) 5% of Total Compensation shall be payable in
deferred cash compensation and (3) 5% of Total Compensation shall be payable in
the form of deferred equity compensation consisting of restricted stock,
restricted stock units, other stock or security-based awards as determined by
the Company, (y) with respect to the portion of Total Compensation in excess of
one million dollars ($1,000,000) but less than two million dollars ($2,000,000),
(i) 20% of such portion of Total Compensation shall be payable in cash, (ii) 40%
of such portion of Total Compensation shall be payable in deferred cash
compensation and (iii) 40% of such portion of Total Compensation shall be
payable in the form of deferred equity compensation consisting of restricted
stock, restricted stock units, other stock or security-based awards as
determined by the Company and (z) with respect to the portion of Total
Compensation in excess of two million dollars ($2,000,000), (i) 50% of such
portion of Total Compensation shall be payable in cash, (ii) 25% of such portion
of Total Compensation shall be payable in deferred cash compensation and (iii)
25% of such portion of Total Compensation shall be payable in the form of
deferred equity compensation consisting of restricted stock, restricted stock
units, other stock or security-based awards as determined by the Company and (b)
for calendar years subsequent to 2014, (A) with respect to the first one million
dollars ($1,000,000) of Total Compensation, (1) 90% of such Total Compensation
shall be payable in cash, (2) 5% of Total Compensation shall be payable in
deferred cash compensation and (3) 5% of Total Compensation shall be payable in
the form of deferred equity compensation consisting of restricted stock,
restricted stock units, other stock or security-based awards as determined by
the Company and (B) with respect to the portion of Total Compensation in excess
of one million dollars ($1,000,000) (u) 50% of such portion of Total
Compensation shall be payable in cash, (v) 25% of such portion of Total
Compensation shall be payable in deferred cash compensation and (w) 25% of such
portion of Total Compensation shall be payable in the form of deferred equity
compensation consisting of restricted stock, restricted stock units, other stock
or security-based awards as determined by the Company. The cash portion of Total
Compensation (other than Base Salary) will be less applicable tax and payroll
deductions, and payable at the same time the Company pays annual bonuses to
similarly situated employees, but no later than March 15 following the end of
the applicable calendar year. The Company will award any deferred compensation
or equity portion of Total Compensation when the cash portion of the Total
Compensation (other than Base Salary) is paid and such deferred compensation
shall be subject to (including with respect to the vesting schedule) the
Company’s then-prevailing bonus and compensation deferral policies as determined
by the Compensation Committee of the Board of Directors of Cowen Group, Inc.
g.Bonus Loss Carryforward. In the event the calculation of Proprietary
Investment Income with respect to any Calculation Period results in a negative
value, you will be responsible for offsetting 2.0% of such negative value (the
“Prop Income Offset”) against the Economic Income Bonus for such Calculation
Period pursuant to paragraph 1.c. above. To the extent the Prop Income Offset
exceeds the Economic Income Bonus in that year, the amount by which the Prop
Income Offset exceeds the Economic Income Bonus in that year shall be aggregated
with the Prop Income Offset from any prior Calculation Periods, if any, and such
aggregate Prop Income Offset shall reduce the Proprietary Income Bonus in each
subsequent Calculation Period until such aggregate Prop Income Offset has been
fully offset by the positive Proprietary Income Bonus



--------------------------------------------------------------------------------














or the Economic Income Bonus in subsequent Calculation Periods. By way of
example, if in a Calculation Period there is negative Proprietary Investment
Income of $10 million and an Economic Income Bonus of $400,000, the net Economic
Income Bonus payable pursuant to paragraph 1.c. above would be $200,000
(Economic Income Bonus of $400,000 less 2.0% of $10 million ($200,000)) and
there would be no Prop Income Offset to carry forward in subsequent periods. If
in a Calculation Period there is negative Proprietary Investment Income of $10
million and an Economic Income Bonus of $150,000, the net Economic Income Bonus
payable pursuant to paragraph 1.c. above would be $0 (Economic Income Bonus of
$150,000 less 2.0% of $10 million ($200,000)) with a Prop Income Offset of
$50,000 to be carried forward in subsequent periods. In the event the
calculation of Economic Income with respect to any Calculation Period results in
a negative value (loss for that calendar year), such negative value (the
“Economic Income Offset”) shall be aggregated with any Economic Income Offset
from any prior Calculation Periods to the extent not offset by prior year
Economic Income and such aggregate Economic Income Offset shall reduce the
Economic Income in each subsequent Calculation Period until such aggregate
Economic Income Offset has been fully offset by positive Economic Income in
subsequent Calculation Periods. For the avoidance of doubt, Economic Income
Offset does not include any portion of the Prop Income Offset.
2. Benefits. You will be eligible to receive benefits on the same basis as
Company employees of a similar position, subject to the terms and eligibility
requirements of the Company’s benefit plans. Please visit www.mybenergy.com
(username: cowen, password: benefits), our HR portal, for information on the
Company’s current benefits and policies, which are subject to change in the
Company’s sole discretion.


3.Sign-on Award. The Company shall take all necessary steps to grant you 100,000
restricted shares or stock units of Cowen Group, Inc. (the “Equity Award”). The
Equity Award will vest on December 10, 2015 (the “Vesting Date”). Your
eligibility to receive the Equity Award and continued vesting is subject to: (i)
approval of the New Hire Retention Award Committee; (ii) your execution of a
grant agreement governing the grant in the form requested by the Company; and
(iii) your Good Standing on the grant date and the Vesting Date. The Equity
Award shall be granted pursuant to the Company’s 2010 Equity and Incentive Plan.
If the New Hire Retention Award Committee does not approve the Equity Award
grant, you will receive the equivalent value in a cash payment on the Vesting
Date, provided you remain in Good Standing on the Vesting Date.


4.Termination of Employment.
a. “At will” Employment. Subject to this Employment Agreement, including the
attachments hereto, your employment with the Company may be terminated at any
time for any reason, because your employment is “at will.” The Company may
terminate your employment with or without notice, and you may terminate your
employment, other than for Good Reason, by giving ninety (90) days’ notice of
your resignation (as more fully set forth in the Notice Obligations in the
attached Terms and Conditions of Employment).
b. Termination without Cause. If the Company terminates your employment without
Cause (other than due to your death or Disability), or you terminate your
employment for Good Reason, the Company’s liability shall be limited to: (i) a
lump sum payment in cash in an amount equal to one and a half (1.5) times your
annualized Base Salary payable within sixty (60) days of your termination date,
(ii) the Guaranteed Bonus shall be payable on or about the date set forth in
Paragraph 1.b., to the extent not already paid to you; (iii) the Economic Income
Bonus and Proprietary Income Bonus with respect to the last Calculation Period
shall be payable on or about the date set forth in Paragraph 1.c. and (iv) any
deferred compensation granted to you as part of the Guaranteed Bonus, the
Economic Income Bonus, the Proprietary Income Bonus and the Sign-On Award will
become vested, and will be distributed to you in accordance with the applicable
grant agreement and subject to your prompt satisfaction of any tax obligation
related to such vesting.
c. Death or Disability. Your employment shall terminate on your death. If you
become Disabled, the Company may terminate your employment if upon written
notice to you, you are not able to return to perform the essential duties and
responsibilities of your job, with or without reasonable



--------------------------------------------------------------------------------














accommodation. If the Company terminates your employment due to your death or
Disability, the Company’s liability shall be limited to: (i) a pro-rata share of
any Guaranteed Bonus for the year in which your employment terminates, on or
about the date set forth in Paragraph 1.b., (ii) a pro-rata share of any
Economic Income Bonus and Proprietary Income Bonus for the year in which your
employment terminates, on or about the date set forth in Paragraph 1.c., and
(ii) any deferred compensation granted to you as part of the Guaranteed Bonus,
Economic Income Bonus, Proprietary Income Bonus or Sign-on Award will become
vested, and will be distributed to you or your estate in accordance with the
applicable grant agreement and subject to your or your estate’s prompt
satisfaction of any tax obligation related to such vesting.
d. Resignation/Termination for Cause. You agree that if you resign, other than
for Good Reason, or the Company terminates your employment for Cause, you will
only receive your Base Salary earned but unpaid as of your termination date. In
such event, you will not be eligible to receive or earn any portion of any
Guaranteed Bonus and any unvested deferred compensation.
e. Release. Except as provided in Paragraph 4.d., your receipt of any payments
and benefits under this Paragraph is contingent upon you executing, delivering,
and not revoking a general release of claims in favor of the Company and its
affiliates in a form requested by the Company (the “General Release”). Upon
receipt of the payments and benefits under this Paragraph, you acknowledge that
you are not entitled to any other payments or benefits (e.g., severance) upon
the termination of your employment. If you do not sign the General Release
within ten (10) days (or longer if required by law for your release to become
effective) or you revoke the release (if applicable by law), you will not be
entitled to any payments or benefits set forth in this Paragraph. If the
payments under this Paragraph could be paid in more than one taxable year
depending the date you execute and return the General Release, the payments will
be paid in the later year, regardless of when the release becomes irrevocable.
f. Offset. In the event of termination, the Company may offset, to the fullest
extent permitted by law, any amounts due to the Company from you, or advanced or
loaned to you by the Company, from any monies owed to you or your estate by
reason of your termination.
5. Definitions. For the purpose of this Employment Agreement and the attached
Terms and Conditions of Employment,
a."Cause" shall mean when the Company, in good faith, determines that any of the
following occurs:
i.    your indictment for, conviction of, or plea of guilty or nolo contendere
to: (x) a felony; or (y) any other criminal offense: (1) involving moral
turpitude, (2) that could serve as the basis for statutory disqualification, or
(3) that is related to the performance of your job duties and could result in
harm to the Company, its reputation, or its employees;
ii.    Any act of fraud, gross negligence, gross misconduct, or breach of
fiduciary duty in the performance of your duties and responsibilities;
iii.    your material violation of or failure to comply with the Company’s
material internal policies, including its policies against discrimination,
harassment and retaliation, or the rules and regulations of any regulatory or
self-regulatory organization with jurisdiction over Cowen;
iv.    your material or continued failure to perform the material duties of your
position, including, by way of example and not of limitation, your material or
repeated failure or refusal to follow instructions reasonably given by your
superiors (unless such instruction would result in an illegal or unethical act);
or
v.     your material breach of a material term of your Employment Agreement or
your Terms and Conditions of Employment.





--------------------------------------------------------------------------------














If capable of being cured, as determined by the Company in its sole discretion,
the Company will provide you with written notice of any grounds for a Cause
termination under clauses (iii)-(v) above, and no Cause will exist if you have
cured, to the Company’s reasonable satisfaction, within fifteen (15) days of the
notice.
b.“Disabled” shall mean your inability to perform the essential duties and
responsibilities of your job, with or without reasonable accommodation, for a
continuous period of ninety (90) days or more, or for one hundred twenty (120)
days or more in a twelve (12) month period, due to a physical, mental or
emotional condition or impairment, which period may be extended upon review by
the Company of your individual circumstances.
c.“Good Standing” means that you remain actively employed and (i) have not been
given notice of the termination of your employment; (ii) have not given notice
of your resignation or resigned; and (iii) are not under investigation for
conduct that could, in the Company’s good faith determination, result in a
termination for Cause.
d.“Good Reason” means without your consent, (i) the Company’s material breach of
your Employment Agreement; (ii) a material and permanent diminution in your
duties and responsibilities; or (iii) permanently moving your principal place of
employment more than fifty (50) miles from the Company’s New York, New York
office, other than for disaster planning, business continuity purposes. You
cannot resign for Good Reason: (y) if you have already triggered your Notice
Obligations; or (z) the Company, in good faith, has diminished your duties or
responsibilities, or suspended you, because it reasonably believes that you may
have engaged in conduct which could constitute Cause. If you believe Good Reason
exists, you shall provide the Company with written notice specifying the alleged
Good Reason within ninety (90) days of its initial existence. If the Company
cures the Good Reason within thirty (30) days from receiving notice, then no
Good Reason shall exist. If the Good Reason has not been cured, your employment
will terminate at the end of the thirty (30) day cure period.     
6.Indemnification. Your rights to indemnification by the Company shall be
substantially the same as the rights provided by Cowen Group, Inc. to its
directors and officers pursuant to its Certificate of Incorporation and
applicable law.  Additionally, you shall be covered by any D&O Insurance policy
maintained by the Cowen Group, Inc. to the same extent as other senior
executives of Cowen Group, Inc..
7.Complete Agreement/Severability. This Employment Agreement, including the
attached Terms and Conditions of Employment and 409A Disclosure, contains the
entire agreement between you and the Company regarding your employment and the
subject matters in the Employment Agreement and its attachments, and supersede
all prior agreements, representations, promises or understandings, written or
oral, pertaining to the subject matter hereof. The provisions of this offer may
not be changed or altered except in writing signed by you and a duly authorized
agent of the Company. Any provision of this Employment Agreement or the Terms
and Conditions of Employment held legally invalid or unenforceable shall not
affect the enforceability of the remaining provisions.     
8.Choice of Law. The interpretation and application of this Employment Agreement
shall be governed by the laws of the State of New York without regard to
principles of conflict of laws.
9.Assignment. You acknowledge that the services you provide as an employee are
personal in nature, and therefore, agree not to assign your duties under this
Employment Agreement. The Company retains the right to assign its rights and
obligations under this Employment Agreement to its successors and
assigns.        
We look forward to you joining the Company. If you accept this offer of
employment, please sign and return to me: (1) this Employment Agreement; (2) the
attached Terms and Conditions of Employment; and (3) the enclosed Background
Release Forms. Should you have any questions, please do not hesitate to contact
me. If you do not accept this offer and commence employment by December 15,
2012, this offer is withdrawn.







--------------------------------------------------------------------------------














Sincerely,


Cowen Group, Inc.
                    
By: /s/ Peter A. Cohen
       Peter A. Cohen
Chairman and Chief Executive Officer




By: /s/ Jane Gerhard
      Jane Gerhard
Head of Human Resources




 
 





AGREED AND ACCEPTED:


Signed: /s/ Michael Singer             Date: December 5, 2012
Michael Singer





--------------------------------------------------------------------------------










Section 409A Disclosure


Your Employment Agreement is intended to comply with the requirements of Section
409A of the United States Internal Revenue Code (the “Code”) and shall be
interpreted accordingly. In the event that any provision of this Employment
Agreement would cause it to fail to comply with Section 409A, such provision may
be deemed null and void and Cowen and you agree to amend or restructure this
Employment Agreement, to the extent necessary and appropriate to avoid adverse
tax consequences under Section 409A. To the extent (a) any payments to which you
become entitled under Employment Agreement, or any agreement or plan referenced
herein, in connection with your separation of service from the Company
constitute deferred compensation subject to Section 409A and (b) you are at the
time of such separation of service a “specified” employee under Section 409A,
then such payment or payments shall not be made or commenced until the earliest
of (i) the expiration of the six (6)-month period measured from the date of your
“separation from service” (as such term is defined below); (ii) the date you
become “disabled” (as defined in Section 409A of the Code); or (iii) the date of
your death following such separation from service; provided, however, that such
deferral shall only be effected to the extent required to avoid adverse tax
treatment to you, including (without limitation) the additional twenty percent
(20%) tax for which you would otherwise be liable under Section 409A(a)(1)(B) of
the Code in the absence of such deferral. Upon the expiration of the applicable
deferral period, any payments which would have otherwise been made during that
period (whether in a single sum or in installments) in the absence of this
paragraph shall be paid to you or your beneficiary in one lump sum. With respect
to any determination that the benefits provided for in this letter agreement are
subject to Section 409A, then each payment is a separate payment and, to the
extent any payment under this Employment Agreement may be classified as a
“short-term deferral” within the meaning of Section 409A, such payment shall be
deemed a short-term deferral, even if it may also qualify for an exemption from
Section 409A under another provision of Section 409A. For purposes of this
Employment Agreement, separation or termination of your employment with, or
resignation/voluntary termination from the Company or any affiliate of the
Company, shall mean “separation from service” within the meaning of Section 409A
of the Code and Section 1.409A-1(h) of the regulations issued under the Code or
any successor regulations. In any event, Cowen makes no representations or
warranties and shall have no liability to you or any other person if any
provisions of or payments under this letter agreement are determined to
constitute deferred compensation subject to Code Section 409A, but do not
satisfy the conditions of that section.







--------------------------------------------------------------------------------






Terms and Conditions of Employment




In consideration for the Company’s offer of employment and your continued
employment, you acknowledge and agree to the following terms and conditions
governing your employment (“Terms and Conditions of Employment”). These Terms
and Conditions of Employment govern your employment with the Company and your
pre- and post-employment obligations. The Terms and Conditions survive the
expiration of any employment agreement between you and the Company.


1.Pre-Employment Verifications. The Company’s offer of employment is contingent
upon your satisfactory completion of employment, education and reference checks,
a credit and criminal background check, and verification of your identity and
authorization to legally work in the United States, and all other Company
practices and procedures applicable to the hiring process. Any failure to
satisfy the Company’s pre-employment requirements will nullify your offer of
employment or, in the event you have become an active employee, may result in
the termination of employment. Termination of your employment under this
Paragraph will be for Cause.


2.Representations and Warranties. You represent and warrant that, to the best of
your current knowledge and belief,


a. you are not a party to any agreement or bound by any obligation, restrictive
covenant or non-competition agreement that would prohibit you from accepting the
Company’s offer or from fully performing your duties and responsibilities with
Cowen;


b. you are not and have not been the subject of any investigation related to the
performance of your job duties and responsibilities by any prior employer, any
governmental or regulatory authority, or any self-regulatory organization; and


c. in connection with your employment with the Company, you will not use any
confidential or proprietary information you may have obtained in connection with
employment with any prior employer.


3.Licenses and Registration. Your offer of employment and your continued
employment is contingent upon your obtaining and maintaining all of the
licenses, registrations, and other authorizations necessary for you to conduct
the functions of your job.


4.Compliance with Company Policies. Your employment is subject to, and you agree
to abide by the Company’s policies including, but not limited to, those
contained in the Employee Handbook, the Code of Business Conduct and Ethics, and
the Company’s compliance policies and procedures. The Company’s right to modify
these policies does not affect your duty to comply with these policies at all
times.


5.Notice Obligation. Your employment with the Company may be terminated at any
time for any reason, because your employment is “at will.” The Company may
terminate your employment with or without notice. As a Managing Director, you
shall not terminate your employment without Good Reason without first giving the
Company at least (90) days’ prior written notice of your resignation (your
“Notice Obligation”, and the period of time, the “Notice Period”). If your
corporate title changes, your corporate title at the date of your resignation
will govern your Notice Obligation if greater than your current obligation. You
must deliver written resignation notice to your manager with a copy to Human
Resources by hand, e-mail, or mail with proof of delivery (such as certified
mail, UPS, or FedEx). During the Notice Period, you will receive only your Base
Salary in accordance with the Company’s payroll practices, and will not be
eligible to receive any bonus. The Company retains the right to waive your
Notice Period in whole or in part or to place you on paid leave for all or part
of the Notice Period. During the Notice Period, the Company may (i) require you
to transition your duties and responsibilities; (ii) assign you new or
additional duties and responsibilities; or (iii) withdraw any powers vested in,
or duties assigned to, you.



--------------------------------------------------------------------------------
















6.Non-Solicitation; Non-Interference. You agree that if you voluntarily
terminate your employment or if your employment is terminated for any reason,
you shall not, for a period of one hundred twenty (120) days after the effective
date of your termination, without the Company’s prior written consent, directly
or indirectly: (a) solicit or induce, or cause others to solicit or induce, any
employees of the Company to leave the Company or in any way modify their
relationship with the Company; (b) hire or cause others to hire any employees of
the Company ; (c) encourage or assist in the hiring process of any individual
who was employed by the Company within the six (6) month period prior to the
date of such hiring or in the modification of any such employee’s relationship
with the Company, or cause others to participate, encourage or assist in the
hiring process of any such employees of the Company; (d) encourage, solicit, or
induce, or in any manner attempt to encourage, solicit, or induce, any clients
or customers or any prospective clients or customers of the Company, to cease
doing business with or reduce the amount of business conducted within the
Company, or in any way interfering with the relationship between any such
customer, client, prospective customer or prospective client and the Company; or
(e) directly or indirectly solicit the trade or patronage of any clients or
customers or any prospective clients or customers of the Company with respect to
any matters in which the Cowen Group or its subsidiaries or affiliates are
active, which includes, but is not limited to, investment banking, sales and
trading, research, algorithmic trading, asset management, and/or alternative
investments.


7.Non-Compete. You agree that during the period of your employment with the
Company and for the period commencing on the date of termination of your
employment for any reason and ending one hundred twenty (120) days after such
termination, you shall not, directly or indirectly, individually or on behalf of
any person, company, enterprise, or entity, or as a sole proprietor, partner,
stockholder, director, officer, principal, agent, or executive, or in any other
capacity or relationship, engage in any Competitive Activities, anywhere in the
United States or elsewhere in the world or in any other jurisdiction in which
the Company conducts business. For the avoidance of doubt, nothing herein shall
be construed to prohibit you from (i) owning less than two percent (2%) of any
publicly held corporation, or (ii) accepting employment with any entity whose
business is diversified but which engages in Competitive Activities, so long as
you do not, directly or indirectly, render services or assistance to any
division, business unit or subsidiary of such entity that is in any way engaged
in Competitive Activities. For purposes hereof, “Competitive Activities” shall
mean any business activities in which Ramius LLC, or any member or division of
the Company that is managed by you, engages (or has committed plans to engage)
during the term of your employment, or, for purposes of any period following
termination of your employment for any reason, as of the date of such
termination; provided, however, that if Ramius LLC, or such member or division
of the Company, as applicable, ceases to engage in any business activity for a
period of at least six (6) consecutive months following the termination of your
employment, the term “Competitive Activity” shall no longer include such
business activity.


8.Non-Disclosure of Confidential Information. You shall not at any time, whether
during your employment or following the termination of your employment, for any
reason whatsoever, directly or indirectly, publish, disclose or furnish to any
entity, firm, corporation or person, except as otherwise required by law, any
confidential or proprietary information of the Company with respect to any
aspect of its operations, business or clients. "Confidential or Proprietary
Information" shall mean information generally unknown to the public to which you
gain access by reason of your employment by the Company and includes, but is not
limited to, information relating to all principals, officers, and employees of
the Company, and all present or potential customers, business and marketing
plans, sales, trading and financial data and strategies, salaries and employment
benefits, legal and/or regulatory matters, and operational costs. Confidential
or Proprietary Information shall not include information which you are required
to disclose by legal process or as part of your participation in any
governmental or regulatory investigation; provided, however, that you will give
the Company prompt written notice of the disclosure so that the Company may seek
a protective order or waive your compliance with this paragraph.


9.Company Property. All records, files, memoranda, reports, customer
information, client lists, documents and equipment relating to the business of
the Company shall remain the sole property of the Company. You agree that upon
the termination of your employment, you shall provide to the Company all
documents, papers, files or other material that are connected with or derived
from your services to the Company.



--------------------------------------------------------------------------------














You agree that the Company owns all work product, patents, copyrights and other
material produced by you during your employment with the Company, and agree to
assist the Company in all reasonable respects to secure or transfer its rights
in such materials or intellectual property.


10.Reasonableness of Restrictions. You acknowledge and agree that your Notice,
Non-Solicitation, Non-Disclosure, and Company Property obligations are
reasonable and valid in duration, scope and in all other respects. You
acknowledge further that the restrictions set forth in the Notice,
Non-Solicitation, Non-Disclosure, and Company Property paragraphs will not
materially interfere with your ability to earn a living following the
termination of your employment and that your ability to earn a livelihood
without violating such restrictions is a material condition to your employment
with the Company. If any court determines that such restrictive covenants, or
any part thereof, are invalid or unenforceable, it is the intention of the
parties that these paragraphs shall not thereby be terminated but shall be
deemed to be amended to the extent required to make them valid and enforceable
(but in no event shall any aspect be made more restrictive).


11.Injunctive Relief. In the event you breach your Notice, Non-Solicitation,
Non-Disclosure or Company Property obligations, the Company, in addition to
being entitled to exercise all rights granted by law, including recovery of
damages, will be entitled to specific performance of its rights. You acknowledge
that the Company shall suffer irreparable harm in the event of a breach or
prospective breach of these obligations and that monetary damages would not be
adequate relief. Accordingly, the Company shall be entitled to seek injunctive
relief in any federal or state court of competent jurisdiction located in New
York County, or in any state in which you reside. You further agree that the
Company and its affiliates shall be entitled to recover all costs and expenses
(including attorneys’ fees) incurred in connection with the enforcement of the
Company’s rights.


12.Governing Law/Consent to Jurisdiction. Your employment relationship with the
Company, including these Terms and Conditions of Employment, shall be governed
by the laws of the State of New York without regard to principles of conflict of
laws. You consent that any arbitration with respect to your employment, your
Employment Agreement or the Terms and Conditions of Employment, will be brought
in the New York County. To the extent you or the Company are permitted to
commence a court action, you consent to venue and personal jurisdiction in the
state and federal courts in New York County, and you waive any right to a jury
trial in any such action.


13.Arbitration. Any disputes arising out of or relating to your employment or
the termination of your employment will be submitted to and resolved exclusively
by Financial Industry Regulatory Association in accordance with its rules,
unless you are not registered or are not subject to FINRA’s jurisdiction, then
by the American Arbitration Association (“AAA”) pursuant to the AAA’s Employment
Arbitration Rules and Mediation Procedures. In the event of arbitration before
the AAA, the arbitrator’s fees and the administrative costs associated with
holding the arbitration hearing (e.g., set-up and calendaring, room costs, etc.)
will be paid by the Company, however, you will be responsible for paying your
own attorney’s fees, witness fees, and all other personal legal expenses related
to your legal representation. In agreeing to arbitrate your claims, you
recognize that you are waiving your right to a trial in court and by a jury. The
arbitration award shall be binding upon you and the Company, and judgment upon
the award may be entered in a court of competent jurisdiction. This arbitration
provision applies to statutory discrimination, harassment, and retaliation
claims under federal, state and local law.


You agree to waive any right to bring, participate in, or recover any relief
from a class, collective or other representative action against the Company or
its affiliates to the maximum extent permitted by law. If you are included in a
class, collective or other representative action, you will take all steps
necessary to opt-out of the action or refrain from opting-in. A court must
decide any issue concerning the validity of this waiver, and an arbitrator does
not have the authority to consider it or to allow you to serve as a
representative of others in an arbitration pursuant to the paragraph. If for any
reason, a court finds this waiver unenforceable, the class, collective or
representative claim may only be heard in court and not arbitrated, and to the
fullest extent permitted by law, you waive your right to a jury for any such
claims. You retain the right to challenge the validity of this waiver, and you
will not be subject to retaliation by the Company for asserting such right.



--------------------------------------------------------------------------------
















This Arbitration provision does not apply to: (a) a claim for injunctive relief
permitted under your Employment Agreement or these Terms and Conditions of
Employment, for which jurisdiction shall be reserved in the federal and/or state
courts in New York County, with the parties consenting to personal jurisdiction;
(b) any claim arising under Sarbanes-Oxley; and (iii) claims prohibited by law
from being arbitrated.


AGREED AND ACCEPTED:




Signed:     /s/ Michael Singer        Date: December 5, 2012
Michael Singer                 



